Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.

	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 335-337 and 351 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujino et al. (US 2018/0096755 A1 hereinafter Tsujino) in view of Jiang et al. (US 2009/0255706 A1 hereinafter Jiang).
 Regarding claim 335, Tsujino discloses a cable (Fig.2) comprising: an inner electrical insulator (22); an electrically conductive wrapping (3a) wrapped about the inner electrical insulator (22) , wherein the electrically conductive wrapping (3a) defines a radially inner end that faces the inner electrical insulator ( surface of 3 that faces 22)  and a radially outer end that is opposite the radially inner end ( outer surface of 3 that faces 5), and the wrapping radially overlaps itself so as to define an overlapped region (see overlapped region of 3 in the lengthwise direction of 3); and an electrically conductive coating (31a or 31b; para 0110) disposed at the radially outer end ( see 31b that is on the outer side of 3 at the overlapped part), and between the radially outer end and the radially inner end in the overlapped region ( see 31a that is between the inner surface and outer surface of the overlapping region  of 3).
Tsujino fails to specifically disclose wherein the electrically conductive coating is an anti-oxidation agent which prevents oxidation of the electrically conductive wrapping.
Jiang discloses an electrically conductive coating (115; para 0027) is an anti-oxidation agent (Au or Pt; para 0027) which prevents oxidation of the electrically conductive wrapping (114).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the material of Jiang to modify the electrically conductive coating of Tsujino in order to provide protection to the conductive cable from oxidation from the air and preventing damage (para 0027 of Jiang).
Regarding claim 336, Tsujino discloses wherein the electrically conductive wrapping (3a) comprises copper (para 0107).  
Regarding claim 337, Tsujino discloses wherein the electrically conductive wrapping comprises a copper foil (para 0107).
   Regarding claim 351, Tsujino fails to specifically disclose wherein the inner electrical insulator comprises a foam.
Jiang discloses an inner electrical insulator (130; para 0029) comprises a foam (130 is a foamed polyethylene material). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the material of Jiang to modify the insulating layer of Tsujino in order to provide an electrically insulating material that surrounds a conductor with better dielectric properties.


Claims 338-341, 343-345,347, and 349 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujino in view Jiang, as applied to claim 335 above, in view of Gundel (US 2016/0351298 A1).
Regarding claim 338, Tsujino fails to specifically disclose wherein the electrically conductive coating comprises a solid electrically conductive material.
	Gundel disclose an electrically conductive coating (electrically conductive adhesive; para 0135) comprises a solid electrically conductive material (silver; para 0135).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the material as shown by Gundel to modify the electrically conductive material of Tsujino in order assist in the flow of electrical current.
	Regarding claim 339, Tsujino fails to specifically disclose wherein the electrically conductive material is non-flowable. 
	 Gundel disclose wherein the electrically conductive material is non-flowable (para 00136).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the material as shown by Gundel to modify the electrically conductive material of Tsujino in order assist in the flow of electrical current.
Regarding claim 340, Tsujino fails to specifically disclose wherein the coating is metallic.  
Gundel disclose wherein the coating is metallic (see para 0135).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the coating material as shown by Gundel to modify the electrically conductive material of Tsujino in order assist in the flow of electrical current.
Regarding claim 341, Tsujino fails to specifically disclose wherein the coating comprises silver.  
Gundel disclose silver (see para 0135).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the coating material as shown by Gundel to modify the electrically conductive material of Tsujino in order assist in the flow of electrical current.
Regarding claim 343, Tsujino discloses wherein the wrapping is longitudinally wrapped about the inner electrical insulator, such that the overlapped region is an axially overlapped region substantially along the axial direction (see longitudinal wrap 3a around 2).  
 Regarding claim 344-345, Tsujino discloses an outer electrical insulator (5; Fig.1-2) that surrounds the wrapping (3).  
Regarding claim 347, Tsujino discloses at least one electrical conductor (21) that extends along an axial direction, wherein the inner electrical insulator (22)  surrounds the at least one electrical conductor along at least a portion of the length, and the electrically conductive wrapping (3) provides electrical shielding to the at least one electrical conductor (21).  
Regarding claim 349, Tsujino discloses, in Fig.1, comprising a twin axial cable (21) wherein the at last one electrical conductor comprises first and second electrical conductors (see 21) that each extend along respective substantially parallel central axes that, in turn, are oriented along the axial direction.  

Claims 342 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujino in view Jiang in view of Gundel, as applied to claim 340, and further in view of Huang (US 2014/0182881 A1).
Regarding claim 342, Tsujino discloses wherein the wrapping is helically wrapped about the inner electrical insulator, such that the overlapped region is a helical overlapped region.  
Huang discloses wherein the wrapping is helically wrapped about the inner electrical insulator, such that the overlapped region is a helical overlapped region (see 5 wrapped around cable insulators 21a and 21b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the wrapping method as shown by Huang to modify the wrapping method of Tsujino in order to provide electrical shielding to conductive cable cores. 

 Claims 346 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujino in view Jiang  in view of Gundel, as applied to claim 344, in view of Sugiyama et al. (US 8653373 B2 hereinafter Sugiyama).
Regarding claim 346, Tsujino fails to specifically disclose wherein the electrically conductive wrapping is a first electrically conductive wrapping, and the electrical cable further comprises a second electrically conductive wrapping that surrounds the first wrapping. 
Sugiyama discloses, in Fig.1 wherein the electrically conductive wrapping is a first electrically conductive wrapping (5), and the electrical cable further comprises a second electrically conductive wrapping (6) that surrounds the first wrapping (5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Sugiyama to modify the cable of Tsujino to provide electromagnetic interference protection to the cable.
Claim (s) 348 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujino in view Jiang in view of Gundel as applied to claim 347 above and further in view of Durakis et al. (US 3748369 hereinafter Durakis).
Regarding claim 348, Tsujino fails to disclose wherein the electrical conductor is a single electrical conductor that extends along a respective central axis, and the central axis is oriented along the axial direction.
Durakis discloses wherein the electrical conductor (12; Fig.1) is a single electrical conductor that extends along a respective central axis (see central axis of cable 10 in Fig.1), and the central axis is oriented along the axial direction (see Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the configuration of Durakis to modify the cable Tsujino in order to transmit a power signal with a single voltage level for powering an electronic device.
Claim (s) 350 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujino in view Jiang as applied to claim 335 above and further in view of Hasan et al. (US 2017/0162300 Al hereinafter Hasan).
 Regarding claim 350, Tsujino fails to disclose wherein the electrically conductive coating comprises one of Umicore Sealing 691 EL, CNT, and chemically plated metallic nanoparticles.
Hasan discloses an electrically conductive coating made of CNT (106 para 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the material of Hasan to modify the conductive coating of Tsujino in order to provide shielding for a cable (para 0001).
  
	 

Allowable Subject Matter
Claim 352 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
Regarding claim 352, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the electrically conductive material is flowable and configured to flow into interstices defined by adjacent windings of the electrically conductive wrapping " in combination with the remaining limitations of the claim 335. 
 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848